Name: 80/985/EEC: Council Decision of 20 October 1980 appointing a member of the Management Board of the European Centre for the Development of Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-10-28

 Avis juridique important|31980D098580/985/EEC: Council Decision of 20 October 1980 appointing a member of the Management Board of the European Centre for the Development of Vocational Training Official Journal L 283 , 28/10/1980 P. 0021****( 1 ) OJ NO L 39 , 13 . 2 . 1975 , P . 1 . COUNCIL DECISION OF 20 OCTOBER 1980 APPOINTING A MEMBER OF THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING ( 80/985/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 337/75 OF 10 FEBRUARY 1975 ON THE CREATION OF A EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 15 JANUARY 1979 APPOINTING THE MEMBERS OF THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING FOR THE PERIOD ENDING ON 14 JANUARY 1982 , WHEREAS A MEMBER ' S SEAT ON THE MANAGEMENT BOARD OF THE ABOVE CENTRE IN THE GOVERNMENT REPRESENTATIVES CATEGORY HAS BECOME VACANT AS A RESULT OF THE RESIGNATION OF DR JOHNSON , OF WHICH THE COUNCIL WAS INFORMED ON 10 JULY 1980 ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 30 SEPTEMBER 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR A . BROWN IS HEREBY APPOINTED A MEMBER OF THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING TO REPLACE DR JOHNSON FOR THE REMAINDER OF HIS TERM OF OFFICE , NAMELY UNTIL 14 JANUARY 1982 . DONE AT LUXEMBOURG , 20 OCTOBER 1980 . FOR THE COUNCIL THE PRESIDENT J . SANTER